Name: Commission Regulation (EEC) No 415/91 of 21 February 1991 amending Regulation (EEC) No 1000/90 continuing promotional and publicity measures in respect of milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  documentation;  marketing
 Date Published: nan

 No L 49/ 14 Official Journal of the European Communities 22. 2. 91 COMMISSION REGULATION (EEC) No 415/91 of 21 February 1991 amending Regulation (EEC) No 1000/90 continuing promotional and publicity measures in respect of milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 3660/90 (2), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 1000/90 (3), as last amended by Regulation (EEC) No 3291 /90 (4), provides for the continuation of promotional and publi ­ city measures in respect of milk and milk products ; whereas, since the financial resources earmarked for those measures have not been exhausted, some of the remaining funds should be used for the production of a catalogue of cheeses marketed in the Community ; whereas such a catalogue could help to promote the whole range of products marketed in the Community ; whereas it is accordingly appropriate to extend the list of the measures referred to in Article 1 (2) of the Regulation concerned ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman,  the following third subparagraph is added : 'However, with a view to implementation of the last indent of the first subparagraph, the Commis ­ sion shall conduct a single tendering procedure .' ; 2. The following Article 8a is inserted : 'Article 8a Notwithstanding Articles 1 (3) and (5), 2 ( 1 ) and (3), 3, 4 (2), 5, 6, 7 and 8 : (a) the measure referred to in the last indent of the first subparagraph of Article 1 (2) shall be carried out not later than 1 January 1992 by any natural or legal person having the necessary qualifications and experience, who can furnish proof thereof and who undertakes to ensure the satisfactory com ­ pletion of the work ; (b) the Community contribution is fixed at 100 % of the expenditure ; no account shall be taken of administrative expenses incurred in carrying out the measure ; (c) proposals must reach the Commission before the date specified in the invitation to tender ; (d) proposals shall be accompanied by an undertaking to comply with the provisions of this Regulation ; (e) within the period specified in the invitation to tender, the Commission shall examine the pro ­ posals submitted and select one of them for financing, after consulting the Management Committee for Milk and Milk Products in accord ­ ance with Article 31 of Council Regulation (EEC) No 804/68 ; (f) information concerning the content and financing of the contract and the presentation and distribu ­ tion of the catalogue shall be set out by the Commission in the invitation to tender published in the Official Journal of the European Communities.' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1000/90 is hereby amended as follows : 1 . in Article 1 (2),  in the first subparagraph, the following indent is added : '  the production of a catalogue of the cheeses marketed in the Community', Article 2 (') OJ No L 131 , 26. 5. 1977, p. 6. O OJ No L 362, 27. 12. 1990, p. 44. 0 OJ No L 101 , 21 . 4. 1990, p. 22. O OJ No L 317, 16. 11 . 1990, p . 1 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 22. 2. 91 Official Journal of the European Communities No L 49/ 15 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission